DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/5/2022 in regard to amended claim 18 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the comparator circuit compares the same transform values that are generated by the transform circuit. Furthermore, the applicant argues that the prior art fails to show that the transforms are generated on subsampled image data and that a comparator compares those same transforms. The examiner disagrees with the applicant and has taken a new interpretation of the reference in light of the current amendment to the claims. Furthermore, a detailed rejection of the claims based on the new interpretation of the reference is set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,623,152 B1 Kaplinsky.
2:	As for Claim 18, Kaplinsky depicts in Figure 1 and teaches on Column 2, Lines 16-29 an image sensor (101) comprising an array of pixels, wherein the image sensor (101) is configured to generate frames of subsampled image data using a portion of the array of pixels (Column 2, Lines 64-67 and Column 3, Lines 1-3 and depicts in Figure 5) and wherein the image sensor (101) is configured to generate full-frame image data using the entire array of pixels (Figure 5); a transformation circuit that transforms the frames of subsampled image data to generate transform values (Figure 2 step 202 breaks image into macropixels (transform values) is viewed as a transformation) (Column 3, Lines 10-30); and a comparator circuit (element 204 in Figure 2 performs a comparison between macropixels (transform values) to compute the difference in luminance) (Column 4, Lines 29-67 and Column 5, Lines 1-6) that compares a first transform value (macropixel in first image) of the transform values (all macropixels from all frames) corresponding to a first frame of subsampled image data to a second transform value (corresponding micropixel in subsequent frame) of the transform values (all macropixels from all frames) corresponding to a second frame of subsampled image data (Column 3, Lines 10-30 and Column 4, Lines 29-67 and Column 5, Lines 1-6), wherein the image sensor (101) is configured to generate the full- frame image data in response to a difference (motion between frames of image data is detected) between the first transform value (micropixel) and the second transform value (corresponding macro pixel in subsequent image) exceeding a threshold value (Kaplinsky further teaches on Column 2, Lines 64-67 and Column 3, Lines 1-3 and depicts in Figure 5).
3:	As for Claim 20, Kaplinsky further teaches on Column 3, Lines 10-30 wherein processing circuitry is configured to determine that motion has occurred between the first frame of subsampled image data and the second frame of subsampled image data based on the difference between the first transform value (micropixel) and the second transform value (micropixel of different image frame) exceeding the threshold value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4:	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,623,152 B1 Kaplinsky in view of US 2004/0190619 A1 Lee et al.
5:	As for Claim 19, Kaplinsky teaches an imaging device for detecting motion using luminance values. However, does not teach the generation of the luminance values in the image are frames of image data using only green pixels of the array of pixels.
Lee et al teaches in Paragraphs [0007 and 0029] a method of identifying motion vectors in images by comparing frames of image data and teaches using only green pixels for the luminance values since the human eye is more sensitive to green than to blue or red, the green values can be used as luminance data. Accordingly, the process of extracting luminance data can be as simple as selecting the original green values for each pixel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use only the green pixels to detect the luminance values and motion as taught by Lee et al in the image processing system of Kaplinsky in order to simplify the luminance signal processing.
Allowable Subject Matter
Claims 1, 3-14, 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a transformation circuit that transforms each frame of image data to produce a respective transform value, wherein the transformation circuit is configured to apply a discrete cosine transform to the frame of image data to produce the respective transform value, and 2a comparator circuit that compares the respective transform value to a transform value corresponding to a previous frame of image data when taken in combination with all the limitations of the independent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
June 29, 2022